Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed April 5th, 2021 has been entered. Claims 1, 5-8, 13 and 14 have been amended. Claims 1-3 and 5-25 remain pending. Applicant’s amendments to the Claims overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed January 4th, 2021. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, and 13-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elgar et al. (US 2018/0281236).
Regarding claim 1, Elgar et al. teaches a powder sieving system (Paragraph 0034 lines 15-16) comprising a filter housing including a filter for separating powder into a first portion larger than a predetermined size and a second portion smaller than a predetermined size (Paragraph 0035 lines 49-53), the powder being a reactive metal powder (Paragraph 0039 lines 33-34, 40-42); a network of passageways configured to move the powder through the powder sieving system (Paragraph 0010 lines 7-11), the network of passageways located upstream of the filter housing and downstream of the filter housing (Paragraph 0240 lines 30-34), the network of passageways comprising one or more carrier gas passageways for primarily transporting a carrier gas flow and one or more powder passageways for transporting a mixture flow of carrier gas and the powder (Paragraph 0240 lines 29-33); a first sensor in communication with a portion of the powder sieving system (Paragraph 0257 lines 21-23, 37-40), the 
Regarding claim 2, Elgar et al. teaches a powder sieving system, wherein the powder is a titanium powder or a titanium alloy powder (Paragraph 0099 lines 70-71).
Regarding claim 3, Elgar et al. teaches a powder sieving system comprising a second sensor in communication with a second portion of the powder sieving system, the second sensor spaced apart from the first sensor, the second sensor configured to monitor the amount of oxygen within the network of passageways (Paragraph 0257 lines 28-42), wherein the second sensor is an optical sensor (Paragraph 0242 lines 1-8).
Regarding claim 5, Elgar et al. teaches a powder sieving system wherein the predetermined oxygen threshold is a 4% oxygen content within the network of passageways (Paragraph 0141 lines 8-15).
Regarding claim 6, Elgar et al. teaches a powder sieving system wherein the predetermined oxygen threshold is a 1% oxygen content within the network of passageways (Paragraph 0141 lines 8-15).
Regarding claim 7, Elgar et al. teaches a powder sieving system wherein initiating the corrective action comprises shutting down a powder flow within the network of passageways (Paragraph 0240 lines 31-40), (Paragraph 0257 lines 21-23, 37-40).
Regarding claim 8, Elgar et al. teaches a powder sieving system wherein initiating the corrective action comprises providing additional carrier gas to the network of passageways (Paragraph 0240 lines 13-17), (Paragraph 0257 lines 21-23, 37-40).
Regarding claim 9, Elgar et al. teaches a powder sieving system wherein the carrier gas includes an argon carrier gas (Paragraph 0141 lines 36-37).
Regarding claim 10, Elgar et al. teaches a powder sieving system wherein the carrier gas includes a nitrogen carrier gas (Paragraph 0141 lines 36-37).
Regarding claim 11, Elgar et al. teaches a powder sieving system comprising a support structure (Paragraph 0236 lines 1-2), wherein the filter housing is movable relative to the support structure (Paragraph 0236 lines 29-34), the filter housing defining an inlet (Fig. 16B #1658), a powder outlet (Fig. 16B #1680), and a carrier gas outlet (Fig. 16B #1678), and including the filter disposed between the inlet and the powder outlet (Fig. 16B #1670), and wherein the first sensor is in communication with the powder sieving system at the carrier gas outlet (Paragraph 0245 lines 27-36), (Paragraph 0257 lines 21-23, 37-40).
Regarding claim 13, Elgar et al. teaches a powder sieving system wherein the filter comprises a first filter fixed relative to the filter housing (Paragraph 0236 lines 29-34), the first filter being substantially rigid; and a second filter coupled within the filter housing adjacent to the first filter (Paragraph 0252 lines 2-6), the second filter being substantially flexible such that the second filter is movable relative to the first filter within the filter housing when the filter housing moves relative to the support structure (Paragraph 0243 lines 27-30). 
Regarding claim 14, Elgar et al. teaches a powder sieving system wherein the broad frequency filter is configured to restrict a first portion of the powder larger than a predetermined threshold from reaching the outlet and to allow a second portion of the powder smaller than the predetermined threshold to pass there through (Paragraph 0236 lines 29-34).
Regarding claim 15, Elgar et al. teaches a powder sieving system wherein the powder sieving system is configured as part of a powder reclamation system (Paragraph 0146 lines 78-84).
Regarding claim 16, Elgar et al. teaches a powder sieving system wherein the powder reclamation system is operable with a metal powder processing device for reclaiming unused powder from the metal powder processing device (Paragraph 0006 lines 16-23) through the network of passageways and providing filtered reclaimed powder to the metal powder processing device through the network of passageways (Paragraph 0035 lines 21-24). 
Regarding claim 17, Elgar et al. teaches a powder sieving system wherein the first sensor is positioned at the filter housing (Paragraph 0242 lines 1-4, 17-23).
Regarding claim 18, Elgar et al. teaches a powder sieving system wherein the first sensor is positioned at a portion of the powder sieving system upstream from the filter housing (Paragraph 0242 lines 1-4, 17-23).
Regarding claim 19, Elgar et al. teaches a powder sieving system wherein the first sensor is positioned at a portion of the powder sieving system downstream from the filter housing (Paragraph 0242 lines 1-4, 17-23).
Regarding claim 20, Elgar et al. teaches a method of operating a sieving system, the method comprising providing a carrier gas flow and a mixture flow through a network of passageways of the sieving system (Paragraph 0240 lines 13-19), the mixture flow comprising a carrier gas and a reactive metal powder (Paragraph 0039 lines 33-34, 40-42); separating a first portion of the reactive metal powder larger than a predetermined threshold from a second portion of the reactive metal powder smaller than the predetermined threshold within a filter housing of the sieving system using a filter (Paragraph 0236 lines 2-6); determining an amount of oxygen within the powder reclamation system is above a predetermined threshold (Paragraph 0242 lines 12-23); and initiating a corrective action in 
Regarding claim 21, Elgar et al. teaches a method of operating a sieving system, wherein initiating the corrective action comprises shutting down a powder flow within the network of passageways (Paragraph 0240 lines 31-40), (Paragraph 0257 lines 21-23, 37-40).
Regarding claim 22, Elgar et al. teaches a method of operating a sieving system, wherein determining the amount of oxygen within the powder reclamation system comprises monitoring the amount of oxygen within the powder reclamation system utilizing an optical sensor (Paragraph 0242 lines 6-13), (Paragraph 0257 lines 21-33, 37-40).
Regarding claim 23, Elgar et al. teaches a method of operating a sieving system, wherein initiating the corrective action comprises providing additional carrier gas to the network of passageways  (Paragraph 0240 lines 31-40), (Paragraph 0257 lines 21-23, 37-40). 
Regarding claim 24, Elgar et al. teaches a method of operating a sieving system, wherein determining the amount of oxygen within the powder reclamation system is above the predetermined threshold comprises determining the amount of oxygen is above a first predetermined threshold, wherein initiating the corrective action comprises initiating a first corrective action (Paragraph 0257 lines 28-42), and wherein the method further comprises: determining the amount of oxygen within the powder reclamation system is above a second predetermined threshold greater than the first predetermined threshold; and initiating a second corrective action in response to determining the amount of oxygen within the powder reclamation system is above the second predetermined threshold (Paragraph 0258 lines 32-38).
Regarding claim 25, Elgar et al. teaches a method of operating a sieving system, wherein initiating the second corrective action in response to determining the amount of oxygen within the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Elgar et al. (US 2018/0281236).
Regarding claim 12, Elgar et al. teaches a powder sieving system wherein the first sensor is positioned downstream of the powder filter (Paragraph 0242 lines 2-4, 12-17).
Elgar et al. lacks teaching a powder sieving system wherein the filter housing further comprises a powder filter at the carrier gas outlet. However, Elgar et al. does teach a powder filter located at the exit of the cyclonic separator (Paragraph 0270 lines 13-23), located at the seal below the material bed (Paragraph 0122 lines 24-31), and located in the 3D printing system (Paragraph 0133 lines 2-7). In each of these locations this filter serves the purpose of separating a fine particle out from the gas channel. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elgar et al. to include a powder filter at the carrier gas outlet in order to filter out fine powder particles as practiced in other locations throughout the assembly. 
Response to Arguments
Applicant's arguments filed April 5th, 2021 have been fully considered but they are not persuasive. 
. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOLLY K DEVINE/Examiner, Art Unit 3655   

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655